860 F.2d 1078
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Phil Phillip CLARK, Plaintiff-Appellant,v.Robert R. BORT;  William L. Abshire, Defendants-Appellees.
No. 88-1495.
United States Court of Appeals, Sixth Circuit.
Oct. 13, 1988.

Before KENNEDY, BOYCE F. MARTIN, Jr. and ALAN E. NORRIS, Circuit Judges.

ORDER

1
Plaintiff Clark moves for miscellaneous relief on appeal from the district court's grant of summary judgment to the defendants in this prisoner's civil rights case.  42 U.S.C. Sec. 1983.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
At the time of the events described in his complaint, Clark was a prisoner at the Riverside Correctional Facility in Ionia, Michigan.  The defendants are the superintendent and the medical director at the Facility.  Clark alleges that the defendants conspired to prevent him from receiving legal mail, resulting in the dismissal of a prior federal lawsuit.  The district court granted summary judgment to the defendants based on the doctrine of collateral estoppel (issue preclusion).  On appeal in the prior case, this court held that Clark had received a decision on the merits unaffected by any problems regarding legal mail.  The district court held that this prior decision of the issue precluded Clark from relitigating the issue.   See Parklane Hosiery Co. v. Shore, 439 U.S. 322, 326 (1979).


3
We agree with the conclusions of the district court for the reasons stated in the magistrate's report and the district court's opinion.  Accordingly, the motion for miscellaneous relief is denied.  The judgment of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.